 


114 HR 3184 IH: Youth Parity Act
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3184 
IN THE HOUSE OF REPRESENTATIVES 
 
July 23, 2015 
Mrs. Lawrence introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to permit the medical expenses of dependents who have not attained age 26 to be paid from a health savings account. 
 
 
1.Short titleThis Act may be cited as the Youth Parity Act. 2.Medical expenses of dependents who have not attained age 26 permitted to be paid from health savings accounts (a)In generalSubparagraph (A) of section 223(d)(2) of the Internal Revenue Code of 1986 (defining qualified medical expenses) is amended by inserting and determined by substituting age of 26 for age of 19 in subsection (c)(3)(A)(i) thereof before ) of such individual. 
(b)Effective dateThe amendment made by this section shall apply to amounts paid from health savings accounts after the date of the enactment of this Act.  